           Case 1:18-cv-00977-MMS Document 29 Filed 12/13/18 Page 1 of 8




            In the United States Court of Federal Claims
                                         No. 18-977C
                            (Filed Under Seal: November 28, 2018)
                        (Reissued for Publication: December 13, 2018)

*************************************
INTEGRAL CONSULTING SERVICES, *
INC.,                               *
                                    *
            Plaintiff,              *
                                                   Postaward Bid Protest; RCFC 52.1; Cross-
                                    *
                                                   Motions for Judgment on the
v.                                  *
                                                   Administrative Record; Blue & Gold Fleet
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

Julie M. Nichols, McLean, VA, for plaintiff.

Sheryl L. Floyd, United States Department of Justice, Washington, DC, for defendant.

                                   OPINION AND ORDER

SWEENEY, Chief Judge

        In this postaward bid protest, plaintiff Integral Consulting Services, Inc. (“Integral”)
alleges that its proposal in connection with a solicitation issued by the United States General
Services Administration (“GSA”) for information technology services was improperly evaluated.
Integral argues that the GSA erred by deducting points related to Integral’s relevant experience
without considering all of the information in its proposal. The court is presented with the
parties’ cross-motions for judgment on the administrative record. For the reasons explained
below, the court denies Integral’s motion and grants defendant’s motion.

                                     I. BACKGROUND

                                        A. Solicitation

       On June 20, 2016, the GSA issued solicitation QTA0016GBA0002 to procure
information technology services for the government. Administrative R. (“AR”) 4, 270.
Specifically, the GSA sought proposals for the Alliant 2 Small Business Governmentwide


         The reissued Opinion and Order incorporates the agreed-to redactions proposed by the
parties. The redactions are indicated with bracketed ellipses (“[. . .]”).
           Case 1:18-cv-00977-MMS Document 29 Filed 12/13/18 Page 2 of 8



Acquisition Contract, a multiple-award, indefinite-delivery, indefinite-quantity (“MA/IDIQ”)
contract. Id. at 270. An awardee under the solicitation would become eligible to receive task
orders performed under the contract. Id. at 262-63. The GSA specified that proposals were due
by October 7, 2016. Id. at 258.

                               1. Proposal Format and Contents

       The GSA required offerors to submit their proposals in seven volumes—general;
responsibility; cost-price; past performance; relevant experience; organizational risk assessment;
and systems, certifications and clearances. Id. at 365. Within the general volume, offerors were
required to include, among other items, a completed copy of the Document Verification and Self
Scoring Worksheet (“Scoring Worksheet”). Id. The GSA also instructed offerors to submit a
paper copy of the completed Scoring Worksheet. Id. In the Scoring Worksheet, offerors were
required to claim points for meeting specific criteria in the solicitation. See id. at 372-73. For
every claimed point, offerors were required to include supporting documentation in the proposal
showing that they met the relevant criteria. Id.

        Of particular import here, the GSA awarded points for offerors possessing relevant
experience. Id. at 225-26. Offerors could claim points for performing a project that involved
tasks meeting the criteria for a Product or Service Code (“PSC”) specified in the solicitation.1 Id.
at 379; see also id. (explaining that a “project” consists of a contract or task order performed for
a public or private entity). The GSA identified thirty-five PSCs—which were separated into
three groups—that would make a project eligible for points. Id. at 385-87. Offerors could claim
additional points for relevant experience if a project (1) involved cost reimbursement, (2) met
specific size and complexity requirements, (3) was performed for a unique federal government
customer, (4) consisted of a fair opportunity task order awarded against a MA/IDIQ contract, or
(5) required work in a foreign location (collectively, “bonus factors”). Id. at 225. To claim
points for relevant experience, offerors were required to submit a completed relevant experience
project template (“Experience Form”), which contained, among other items, the PSC for which
points were claimed. Id. at 381.

        After claiming the points, offerors had to substantiate their experience for each project
using one of two methods. Id. at 381-83. For the first method, offerors were required to submit
the applicable (1) contract statement of work or performance work statement (collectively,
“SOW”); and (2) Federal Procurement Data System – Next Generation report (“FPDS-NG
report” or “report”) that included a PSC applicable to the project. Id. at 381. This method was
acceptable when offerors possessed an “available, complete[,] and accurate” FPDS-NG report
that “provide[d] verification of all information included on the [Experience Form].” Id. For the
second method, the GSA required offerors to submit (1) the FPDS-NG report, if it was available;
(2) an Experience Form signed by the relevant contracting officer for the project; (3) a copy of
the original contract award document; and (4) a copy of the SOW. Id. at 382-83. This method
was provided for offerors who possessed an FPDS-NG report that was “unavailable, incomplete,
or inaccurate.” Id. at 382. Specifically, the GSA explained this method was appropriate when

       1
          PSCs are codes are established by the government and “represent major products or
services offered by a business.” AR 387.



                                                -2-
           Case 1:18-cv-00977-MMS Document 29 Filed 12/13/18 Page 3 of 8



the report “does not substantiate all [of the] information on the [Experience Form] (e.g. [the]
PSC being claimed was not the PSC entered in the FPDS-NG) . . . .” Id. (emphasis added).

                                      2. Evaluation Process

        The GSA explained in the solicitation that the awardees would be selected based on
which offerors presented the highest technically rated proposals with a fair and reasonable price.
Id. at 402. For evaluating proposals, the GSA set forth a step-by-step review process for each
proposal. This process consisted of the following steps, which the GSA was required to perform
in the order noted below:

       •    Step One: The GSA preliminarily identifies the top eighty proposals by
            sorting all of the submissions from the highest score to the lowest score based
            on the offerors’ Scoring Worksheets. Id. at 402-03. The GSA then reviews
            the top eighty proposals in accordance with the following steps.

       •    Step Two: For each proposal, the GSA verifies that a support document exists
            for each of the evaluation elements included on the Scoring Worksheet. Id. at
            403. Any discrepancies at this stage are treated as clarifications. Id.

       •    Step Three: The GSA conducts an acceptability review to determine whether
            each offeror submitted all of the requested information for the general volume
            in the specified manner. Id. If a proposal does not pass the review, the
            proposal is replaced by the next highest scoring proposal that passes the
            acceptability review. Id.

       •    Step Four: The GSA determines whether a support document substantiates
            each claimed point on the Scoring Worksheet. Id. If the claimed points are
            not validated, then (1) those points are deducted, (2) the proposals are resorted
            based on the revised score, and (3) the proposal is replaced if its new score is
            below the cutoff for the top eighty proposals. Id.

       •    Step Five: The GSA evaluates whether the offeror proposed fair and
            reasonable pricing. Id. An offeror who fails to provide such pricing is
            eliminated from the competition. Id.

The GSA explained that the process would continue until the top eighty proposals (or more, in
the case of a tie for the last spot) were identified, at which point evaluations would cease and
contracts would be awarded to the offerors of those proposals. Id. Offerors were also informed
that the GSA did not intend to hold discussions but would conduct clarifications as necessary.
Id. at 402. As explained in the Source Selection Decision Memorandum, the GSA adhered to
above process for evaluating proposals and did not hold discussions. Id. at 466-68.




                                                 -3-
           Case 1:18-cv-00977-MMS Document 29 Filed 12/13/18 Page 4 of 8



                                      B. Integral’s Proposal

        In its proposal, Integral claimed [. . .] points. Id. at 499. That total reflects, among other
things, Integral’s claim to points for relevant experience based on six different PSC projects: 1-
1,2 1-3, 1-4, 2-1, 2-2, and 3-1.3 Id. at 497. Integral indicated on the Scoring Worksheet that
those projects involved qualifying PSCs with some of the projects also meeting the requirements
for certain bonus factors. Id. at 497-98. For each project, Integral attempted to substantiate its
experience by relying on the first method: providing a SOW and submitting an FPDS-NG report
that confirmed the information on the Experience Form. E.g., id. at 517 (selecting verification
method); see also id. at 1277 (noting that Integral relied on the report method to verify each
project). But the PSC that Integral claimed on each Experience Form did not match the PSC
identified on the associated report. Id. Furthermore, with the exception of Project 2-2, Integral
submitted reports that identified PSCs that were not eligible for points. Compare id. at 129-30
(documenting authorized PSCs), with id. at 1277-78 (identifying the PSCs on reports).

         The GSA reviewed Integral’s proposal in accordance with the procedures noted above.
Id. at 1922-35. The GSA reached the fourth step of the evaluation process: verifying that the
support documents substantiated every claimed point on the Scoring Worksheet. See id. at 1928-
33. At this stage, the GSA deducted points from those claimed in Integral’s proposal because
Integral did not substantiate its claimed experience.4 Id. at 1277-79. The GSA explained that
Integral attempted to use the first method for validating its experience but failed to verify
experience with the claimed PSCs. Id. at 1277-78. Specifically, the GSA stated that Integral
selected PSCs on its Experience Forms that did not match the PSCs on the FPDS-NG reports.
Id. The GSA proceeded to award credit for Project 2-2 after recategorizing it as Project 1-1
because the associated FPDS-NG report validated experience with a qualifying PSC from the
first group rather than (as Integral had claimed) the second group.5 Id. at 1278; see also supra
note 2 (explaining that the first digit in a project number reflects the PSC group). Following its
review and alteration, the GSA deducted [. . .] points from Integral’s claimed score. AR 1454.

       2
         For each project number, the first digit represents the PSC group, and the second digit
represents the ordinal number of projects the offeror submitted in that group. See AR 225. For
example, Integral’s reference to Project 1-4 refers to the fourth project with a PSC in the first
group. See id. at 497.
       3
          Integral also claimed points for Project 1-2 and received credit for that project. Those
points are not in dispute.
       4
          The GSA’s deduction caused Integral to lose the points that it claimed related to the
bonus factors. AR 1279. Specifically, those points were removed because the associated
projects were no longer verified. Id.; see also id. at 383-85 (requiring validated projects to
receive points for bonus factors).
       5
        The GSA explained that Integral validated its experience with the necessary type of
work because the FPDS-NG report identified PSC D321, which “is a valid PSC code under
Group One.” AR 1278.




                                                 -4-
           Case 1:18-cv-00977-MMS Document 29 Filed 12/13/18 Page 5 of 8




        On February 14, 2018, the GSA posted an award notice reflecting that the agency
selected eighty-one awardees.6 Id. at 480-88. Integral was not listed as an awardee. Id. Integral
promptly requested a debriefing. Id. at 1449. In a March 9, 2018 debriefing letter, the GSA
explained why it deducted points and how that deduction placed Integral below the award cutoff.
Id. at 1450-55. After it received the debriefing letter, Integral filed a protest with the United
States Government Accountability Office (“GAO”). Id. at 1795. The GAO dismissed the
protest on May 22, 2018, because protests concerning the same procurement were pending
before this court. Id. at 1852.

                                      C. Procedural History

        On July 9, 2018, Integral filed its protest with the court. Integral alleges that the GSA
erred by deducting points when the PSCs on the Experience Forms and FPDS-NG reports did not
match. Specifically, Integral alleges that the deductions are indicative of the GSA’s failure to
conduct a meaningful comparison of the proposals in violation of Federal Acquisition Regulation
(“FAR”) 15.304, comply with the terms of the solicitation, and consider all of the information in
Integral’s proposal. As a remedy, Integral seeks a declaratory judgment requiring that the GSA
consider all of the information in the proposal when evaluating relevant experience and credit
Integral with all the points it claimed for its relevant experience. Integral also requests a
permanent injunction precluding the GSA from deducting points from the total claimed by
Integral in its proposal and relying solely on the report to evaluate whether its experience was
validated. Pursuant to the schedule they proposed, the parties briefed cross-motions for
judgment on the administrative record. Oral argument was not requested, and the court deems it
unnecessary. The motions are now ripe for adjudication.

                                    II. LEGAL STANDARDS

        In ruling on motions for judgment on the administrative record pursuant to Rule 52.1(c)
of the Rules of the United States Court of Federal Claims, “the court asks whether, given all the
disputed and undisputed facts, a party has met its burden of proof based on the evidence in the
record.” A & D Fire Prot., Inc. v. United States, 72 Fed. Cl. 126, 131 (2006) (citing Bannum,
Inc. v. United States, 404 F.3d 1346, 1356 (Fed. Cir. 2005)). Because the court makes “factual
findings . . . from the record evidence,” judgment on the administrative record “is properly
understood as intending to provide for an expedited trial on the administrative record.” Bannum,
404 F.3d at 1356.

        The court reviews challenged agency actions pursuant to the standards set forth in the
Administrative Procedure Act. 28 U.S.C. § 1491(b)(4) (2012). Specifically, “the proper
standard to be applied in bid protest cases is provided by 5 U.S.C. § 706(2)(A): a reviewing
court shall set aside the agency action if it is ‘arbitrary, capricious, an abuse of discretion, or



       6
          The agency exceeded its stated target of eighty awardees as a result of a four-way tie
for the seventy-eighth position. AR 1458.



                                                  -5-
           Case 1:18-cv-00977-MMS Document 29 Filed 12/13/18 Page 6 of 8



otherwise not in accordance with law.’” Banknote Corp. of Am. v. United States, 365 F.3d
1345, 1350 (Fed. Cir. 2004). Under this standard, the court

       may set aside a procurement action if “(1) the procurement official’s decision
       lacked a rational basis; or (2) the procurement procedure involved a violation of
       regulation or procedure.” A court reviews a challenge brought on the first ground
       “to determine whether the contracting agency provided a coherent and reasonable
       explanation of its exercise of discretion, and the disappointed bidder bears a
       heavy burden of showing that the award decision had no rational basis.” “When a
       challenge is brought on the second ground, the disappointed bidder must show a
       clear and prejudicial violation of applicable statutes or regulations.”

Centech Grp., Inc. v. United States, 554 F.3d 1029, 1037 (Fed. Cir. 2009) (citations omitted)
(quoting Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324, 1332-
33 (Fed. Cir. 2001)).

         Procurement officials “are ‘entitled to exercise discretion upon a broad range of issues
confronting them’ in the procurement process.” Impresa, 238 F.3d at 1332 (quoting Latecoere
Int’l, Inc. v. U.S. Dep’t of the Navy, 19 F.3d 1342, 1356 (11th Cir. 1994)). Thus, the court’s
review of a procuring agency’s decision is “highly deferential.” Advanced Data Concepts, 216
F.3d at 1058; see also Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971)
(“The court is not empowered to substitute its judgment for that of the agency.”). Furthermore, a
“protestor’s burden of proving that the award was arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law is greater [in negotiated procurements] than in other types
of bid protests.” Galen Med. Assocs., Inc. v. United States, 369 F.3d 1324, 1330 (Fed. Cir.
2004). And, when a contract is to be awarded on a “best value” basis, procurement officials have
“even greater discretion than if the contract were to have been awarded on the basis of cost
alone.” Id.

                                         III. ANALYSIS

       Integral’s thesis is that the GSA improperly deducted points that Integral claimed for
possessing relevant experience. In support of that premise, Integral makes a variety of
arguments, none of which are persuasive.

        Integral first argues that the GSA failed to comply with the solicitation when it concluded
that Integral did not validate its relevant experience. Specifically, Integral faults the GSA for
limiting its validation inquiry to whether the PSCs on the FPDS-NG reports were the same PSCs
that Integral claimed credit for on its Experience Forms. Given Integral’s reliance on the first
method for verifying experience, the key consideration here is how offerors using that method
could validate their experience.7 Offerors using the first method needed to submit an FPDS-NG
report that verified all of the information on the Experience Form, and the GSA explained in the
solicitation that the “report does not substantiate all [of the] information” if the “PSC being
claimed was not the PSC entered in [the] FPDS-NG [report] . . . .” AR 382; see also id. at 232

       7
           Integral does not argue that it validated its experience using the second method.



                                                 -6-
           Case 1:18-cv-00977-MMS Document 29 Filed 12/13/18 Page 7 of 8



(explaining that if “the report does not provide appropriate verification for all claimed scoring
elements,” then “verification may be provided by including verification documents identified in
[method two]”). Because Integral claimed credit for PSCs that were not entered on the reports,
the GSA acted in accordance with the terms of the solicitation when it concluded that Integral
did not validate its experience and then deducted the associated points.

        Related to the above argument, Integral asserts that the GSA erred by not considering
whether Integral validated its claimed experience by submitting the SOWs. Although offerors
were required to submit the SOW associated with each project, the SOW was insufficient to
substantiate the experience. The solicitation is clear on this point: Integral’s chosen validation
method was available only “[i]f the FPDS-NG Report provide[d] verification of all [of the]
information on the [Experience Form].” Id. at 382 (emphasis added). The GSA, therefore, was
not obligated to consider whether Integral’s SOWs validated experience that was not
substantiated by an FPDS-NG report.

         Integral next argues that the GSA inconsistently evaluated the proposal because it
awarded points for Project 1-1 (originally claimed as Project 2-2) even though the associated
report identified a different PSC than the PSC on the Experience Form. In making this
contention, Integral overlooks that, pursuant to the solicitation offerors were entitled to points for
experience with one of the PSCs specified in the solicitation if that experience was validated by
an FPDS-NG report. Id. Based on that standard, the GSA’s disparate treatment of Project 1-1
was justified because that project was the only one for which Integral submitted a report
verifying experience with an eligible PSC. Simply stated, Integral submitted verification that
made the project eligible for points. In contrast, the GSA appropriately denied points for
Integral’s other projects because it did not establish that those projects involved eligible
experience; unlike Project 1-1, the reports for the remaining projects identified PSCs that were
not listed in the solicitation. The GSA’s treatment of Project 1-1, therefore, is in accord with the
solicitation and not inconsistent with its evaluation of the remainder of Integral’s projects.

        Integral’s final argument is that the GSA’s focus on whether the PSCs on the Experience
Forms matched those on the FPDS-NG reports violated the requirement set forth in FAR
15.304(b) that “[e]valuation factors must . . . [s]upport meaningful comparison and
discrimination between proposals.” FAR 15.304(b). The resolution of this argument turns on
the expressed in Blue & Gold Fleet, L.P. v. United States that “[a] party who has the opportunity
to object to the terms of a procurement solicitation containing a patent error and fails to do so
prior to the close of the bidding process waives its ability to raise the same objection
subsequently in a protest action in the Court of Federal Claims.” 492 F.3d 1308, 1313 (Fed. Cir.
2007). That rule is applicable here because Integral disputes an evaluation criterion that, as
explained above, was evident on the face of the solicitation such that a challenge to that factor
needed to be brought before the proposal deadline.8 The conclusion that Integral waived the


       8
           The waiver rule expressed in Blue & Gold Fleet is also applicable to all of Integral’s
other arguments to the extent that they can be construed as a challenge to the reasonableness of
the solicitation requirements concerning the first verification method. A protest on such grounds
needed to be lodged before proposals were due because, as noted above, the requirement that



                                                 -7-
         Case 1:18-cv-00977-MMS Document 29 Filed 12/13/18 Page 8 of 8



right to bring the noted challenge is buttressed by its reliance FAR 15.304(b), which addresses
the requirements for evaluation procedures and is “more properly raised in the pre-award
context.” FirstLine Transp. Sec., Inc. v. United States, 100 Fed. Cl. 359, 388 (2011); see also id.
(finding no decisions in which FAR 15.304(b) was applied in the postaward bid protest context).

         In sum, Integral fails to demonstrate that the GSA erred when it deducted points from
those that Integral claimed for possessing relevant experience. Because Integral does not
succeed on the merits of its protest, it is not entitled to costs or injunctive relief. See ARxIUM,
Inc. v. United States, 136 Fed. Cl. 188, 198 (2018) (“A lack of success on the merits
. . . obviously precludes the possibility of an injunction.”); Q Integrated Cos. v. United States,
132 Fed. Cl. 638, 642-43 (2017) (“A protestor thus must prevail on the merits at least in part
before the court can grant an award of bid preparation and proposal costs.”).

                                       IV. CONCLUSION

       For the reasons discussed above, the court DENIES Integral’s motion for judgment on
the administrative record and GRANTS defendant’s cross-motion for judgment on the
administrative record. Integral’s protest is DISMISSED. No costs. The clerk shall enter
judgment accordingly.

       The court has filed this ruling under seal. The parties shall confer to determine
proposed redactions to which all the parties agree. Then, by no later than Wednesday,
December 12, 2018, the parties shall file a joint status report indicating their agreement with the
proposed redactions, attaching a copy of those pages of the court’s ruling containing
proposed redactions, with all proposed redactions clearly indicated.

       IT IS SO ORDERED.

                                                       s/ Margaret M. Sweeney
                                                       MARGARET M. SWEENEY
                                                       Chief Judge




offerors were required to submit an FPDS-NG report including the necessary PSCs was readily
apparent. See Blue & Gold Fleet, 492 F.3d at 1313.



                                                 -8-
